

115 HR 2407 IH: United States Citizenship and Immigration Services Authorization Act
U.S. House of Representatives
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2407IN THE HOUSE OF REPRESENTATIVESMay 11, 2017Mr. Goodlatte introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to establish United States Citizenship and Immigration
			 Services, and for other purposes.
	
 1.Short titleThis Act may be cited as the United States Citizenship and Immigration Services Authorization Act. 2.Establishment of United States Citizenship and Immigration ServicesSection 451 of the Homeland Security Act of 2002 (6 U.S.C. 271) is amended to read as follows:
			
				451.Establishment of United States Citizenship and Immigration Services
 (a)EstablishmentThere is established within the Department an agency to be known as United States Citizenship and Immigration Services. The mission of United States Citizenship and Immigration Services is to efficiently adjudicate petitions and applications for immigration benefits for foreign nationals seeking lawful immigration status in the United States and for individuals seeking to become citizens of the United States in a manner that detects and prevents fraud, protects the jobs and working conditions of American workers, and ensures the national security and welfare of the American people.
 (b)DirectorThere shall be at the head of United States Citizenship and Immigration Services a Director of United States Citizenship and Immigration Services (in this section referred to as the Director) who shall—
 (1)report directly to the Secretary; (2)have at least 5 years of management experience;
 (3)establish the policies and priorities of United States Citizenship and Immigration Services; (4)advise the Secretary of any policy or operation that affects, in a significant manner, the mission of another Department component agency;
 (5)carry out the adjudication of immigration and naturalization benefits applications and petitions within the Director’s statutory authority; and
 (6)carry out further duties prescribed by statute, or as assigned or delegated by the Secretary, which are within the statutory authority of United States Citizenship and Immigration Services.
 (c)Deputy directorThere shall be a Deputy Director of United States Citizenship and Immigration Services who shall assist the Director in carrying out the Director’s duties.
 (d)Office of the chief counselThere is established within United States Citizenship and Immigration Services an Office of the Chief Counsel. There shall be at the head of the Office of the Chief Counsel a Chief Counsel who shall—
 (1)provide specialized legal advice, opinions, determinations, draft regulations, and other assistance to the Director with respect to legal matters affecting United States Citizenship and Immigration Services; and
 (2)represent United States Citizenship and Immigration Services in visa petition appeal proceedings when applicable.
 (e)Office of policy and strategyThere is established within United States Citizenship and Immigration Services an Office of Policy and Strategy. There shall be at the head of the Office of Policy and Strategy a Chief who shall—
 (1)develop United States Citizenship and Immigration Services policy recommendations for the Director; (2)develop strategy for policy implementation; and
 (3)carry out additional duties as assigned or delegated by the Director, which are within the statutory authority of United States Citizenship and Immigration Services.
 (f)Office of citizenshipThere is established within United States Citizenship and Immigration Services an Office of Citizenship. There shall be at the head of the Office of Citizenship a Chief who shall—
 (1)promote instruction and training on citizenship responsibilities, as well as assimilation, for eligible aliens who are interested in becoming naturalized citizens of the United States; and
 (2)carry out additional duties as assigned or delegated by the Director, which are within the statutory authority of United States Citizenship and Immigration Services.
 (g)Fraud detection and national security directorateThere is established within United States Citizenship and Immigration Services a Fraud Detection and National Security Directorate. There shall be at the head of the Fraud Detection and National Security Directorate an Associate Director who shall seek to prevent immigration benefits from being granted to individuals who pose a threat to national security or public safety, or who defraud the immigration system, in a manner that is consistent with the immigration laws (as such term is defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))).
 (h)External affairs directorateThere is established within United States Citizenship and Immigration Services an External Affairs Directorate. There shall be at the head of the External Affairs Directorate an Associate Director who shall—
 (1)oversee and coordinate official United States Citizenship and Immigration Services communications to both internal and external audiences, including applicants, petitioners, and beneficiaries of petitions for immigration benefits provided by United States Citizenship and Immigration Services, the legislative branch, and the general public; and
 (2)carry out additional duties as assigned or delegated by the Director, which are within the statutory authority of United States Citizenship and Immigration Services.
 (i)Immigration records and identity services directorateThere is established within United States Citizenship and Immigration Services an Immigration Records and Identity Services Directorate. There shall be at the head of the Immigration Records and Identity Services Directorate an Associate Director who shall—
 (1)manage the operation of an employment eligibility verification system as provided for by section 404 of the Illegal Immigration and Immigrant Responsibility Act of 1996 (U.S.C. 1324a note) or any successor system;
 (2)manage the operation of the Systematic Alien Verification for Entitlements Program, or its successor program, designed to assist Federal, State, and local benefit-issuing agencies, institutions, and licensing agencies in determining the immigration status of benefit applicants so only those legally entitled to benefits receive them;
 (3)manage the biometric services provided to United States Citizenship and Immigration Services components;
 (4)manage immigration records and provide information regarding such records to stakeholders; and (5)carry out further duties as assigned or delegated by the Director, which are within the statutory authority of United States Citizenship and Immigration Services.
 (j)Field operations directorateThere is established within United States Citizenship and Immigration Services a Field Operations Directorate. There shall be at the head of the Field Operations Directorate an Associate Director who shall—
 (1)oversee all United States Citizenship and Immigration Services field offices; (2)oversee the adjudication of immigration benefits and naturalization applications and petitions, applicant interviews, naturalization ceremonies, and background checks for applicants, petitioners, and beneficiaries of petitions for benefits;
 (3)ensure the integrity of processing that occurs at the field offices; and (4)carry out further duties as assigned or delegated by the Director, which are within the statutory authority of United States Citizenship and Immigration Services.
 (k)Refugee, asylum and international operations directorateThere is established within United States Citizenship and Immigration Services a Refugee, Asylum and International Operations Directorate. There shall be at the head of the Refugee, Asylum and International Operations Directorate an Associate Director who shall—
 (1)oversee refugee application adjudication and interviews; (2)oversee asylum application adjudication and interviews;
 (3)ensure the integrity of application processing that occurs under the Refugee, Asylum and International Operations Directorate’s authority; and
 (4)carry out further duties as assigned or delegated by the Director, which are within the statutory authority of United States Citizenship and Immigration Services.
 (l)Service center operations directorateThere is established within United States Citizenship and Immigration Services a Service Center Operations Directorate. There shall be at the head of the Service Center Operations Directorate an Associate Director who shall—
 (1)oversee and manage the United States Citizenship and Immigration Services Service Centers responsible for adjudicating petitions that do not require applicant interviews;
 (2)ensure the integrity of processing that occurs at the Service Centers; and (3)carry out further duties as assigned or delegated by the Director, which are within the statutory authority of United States Citizenship and Immigration Services.
 (m)Management directorateThere is established within United States Citizenship and Immigration Services a Management Directorate. There shall be at the head of the Management Directorate an Associate Director who shall carry out management duties as assigned or delegated by the Director, which are within the statutory authority of United States Citizenship and Immigration Services.
 (n)Office of professional responsibilityThere is established within United States Citizenship and Immigration Services an Office of Professional Responsibility. There shall be at the head of the Office of Professional Responsibility a Chief who shall—
 (1)ensure compliance with all United States Citizenship and Immigration Services programs and policies relating to corruption, misconduct, or mismanagement;
 (2)investigate allegations of misconduct involving officials or employees of United States Citizenship and Immigration Services; and
 (3)carry out further duties as assigned or delegated by the Director, which are within the statutory authority of United States Citizenship and Immigration Services.
 (o)Authority To establish additional officesThe Director may establish other offices, directorates, and officers, including Associate Directors, as the Director determines necessary to carry out the duties of United States Citizenship and Immigration Services, which are within the statutory authority of United States Citizenship and Immigration Services..
 3.Administrative AppealsNot later than one year after the date of the enactment of this Act, all appellate functions of United States Citizenship and Immigration Services shall be carried out by the Secretary of Homeland Security, who shall establish a component within the Department of Homeland Security to carry out such functions.
 4.Repealed provisionsSections 459, 460, and 461 of the Homeland Security Act of 2002 (6 U.S.C. 276, 277, and 278) are repealed.
		5.Conforming and clerical amendments
			(a)Conforming Amendments
 (1)Immigration and Nationality ActThe Immigration and Nationality Act (8 U.S.C. 1101) is amended by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services. (2)Homeland Security Act of 2002The Homeland Security Act of 2002 (6 U.S.C. 101) is amended by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services.
 (3)Title 5Section 5314 of title 5, United States Code, is amended by striking the Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services. (4)Inspector General Act of 1978Subsection (e) of section 8I of the Inspector General Act of 1978 (5 U.S.C. App. 8I) is amended by striking the Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services.
 (b)Clerical amendmentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended— (1)by striking the item relating to section 451 and inserting the following:
					
						
							451. Establishment of United States Citizenship and Immigration Services. ;
 and(2)by striking the items relating to sections 459, 460, and 461. 6.E-verify permanent authorizationSubsection (b) of section 401 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by striking the last sentence.
		7.Transparency
 (a)In generalOfficials and employees of United States Citizenship and Immigration Services shall act impartially and may not give preferential treatment to any entity, organization, or individual in connection with the adjudication of any immigration benefit under the authority of United States Citizenship and Immigration Services.
 (b)Improper activitiesActivities that constitute preferential treatment under subsection (a) shall include— (1)working on, or in any way attempting to influence, in a manner not available to or accorded to all other petitioners, applicants, and seekers of benefits, the adjudication of immigration benefits under the authority of United States Citizenship and Immigration Services; and
 (2)meeting or communicating with persons associated with the entities described in paragraph (1), at the request of such persons, in a manner not available to or accorded to all other petitioners, applicants, or seekers of benefits, regarding the adjudication of immigration benefits under the authority of United States Citizenship and Immigration Services.
				(c)Reporting of communications
 (1)Written communicationEmployees of United States Citizenship and Immigration Services shall include, in the record of proceeding for a case under the authority of United States Citizenship and Immigration Services, actual or electronic copies of all case-specific written communication, including e-mails, from government and private accounts, with non-Department persons or entities advocating for benefit applications or petitions under the authority of United States Citizenship and Immigration Services that are pending on or after the date of the enactment of this Act (other than routine communications with other agencies of the Federal Government regarding the case, including communications involving background checks and litigation defense).
 (2)Oral communicationIf substantive oral communication, including telephonic communication, virtual communication, and in-person meetings, takes place between officials of United States Citizenship and Immigration Services and non-Department persons or entities advocating for benefit applications or petitions under the authority of United States Citizenship and Immigration Services that are pending on or after the date of the enactment of this Act (other than routine communications with other agencies of the Federal Government regarding the case, including communications involving background checks and litigation defense)—
 (A)the conversation shall be recorded; or (B)detailed minutes of the session shall be taken and included in the record of proceeding.
					(3)Notification
 (A)In generalIf the Director of United States Citizenship and Immigration Services, in the course of written or oral communication described in this subsection, receives evidence about a specific case from anyone other than an affected party or his or her representative (excluding Federal Government or law enforcement sources), such information may not be made part of the record of proceeding and may not be considered in adjudicative proceedings unless—
 (i)the affected party has been given notice of such evidence; and (ii)if such evidence is derogatory, the affected party has been given an opportunity to respond to the evidence.
						(B)Information from law enforcement, intelligence agencies, or confidential sources
 (i)Law enforcement or intelligence agenciesEvidence received from law enforcement or intelligence agencies may not be made part of the record of proceeding without the consent of the relevant agency or law enforcement entity.
 (ii)Whistleblowers, confidential sources, or intelligence agenciesEvidence received from whistleblowers, other confidential sources, or the intelligence community that is included in the record of proceeding and considered in adjudicative proceedings shall be handled in a manner that does not reveal the identity of the whistleblower or confidential source, or reveal classified information.
						(d)Consideration of evidence
 (1)In generalNo case-specific communication with persons or entities that are not part of the Department of Homeland Security may be considered in the adjudication of an application or petition under the authority of United States Citizenship and Immigration Services unless the communication is included in the record of proceeding of the case.
 (2)WaiverThe Director may waive the requirement under paragraph (1) only in the interests of national security or for investigative or law enforcement purposes.
				(e)Penalty
 (1)In generalAny person who intentionally violates the prohibition on preferential treatment under this section or intentionally violates the reporting requirements under subsection (c) shall be disciplined in accordance with paragraph (2).
 (2)SanctionsNot later than 90 days after the date of the enactment of this Act, the Director shall establish a graduated set of sanctions based on the severity of the violation referred to in paragraph (1), which may include, in addition to any criminal or civil penalties that may be imposed, written reprimand, suspension, demotion, or removal, as permitted by statute.
 (f)Rule of constructionNothing in this section may be construed to modify any law regarding the handling or disclosure of classified information.
 (g)No creation of private right of actionNothing in this section may be construed to create or authorize a private right of action to challenge a decision of an employee of the Department of Homeland Security.
 8.Fee for International AdoptionIn the case of the rule related to the United States Citizenship and Immigration Services Fee Schedule published on October 24, 2016 (81 Fed. Reg. 73292), any provision of that rule that pertains to the fee provided for the Application for Certificate of Citizenship, Forms N–600/600K shall have no effect in the case of an application filed on behalf of an adopted child, and the applicable fee for such application shall remain the fee in effect prior to the effective date of the rule. United States Citizenship and Immigration Services shall refund any fee paid prior to the date of the enactment of this Act for an application filed on behalf of an adopted child pursuant to the fee schedule published on October 24, 2016, to the extent that the amount paid exceeded the amount of such fee prior to the effective date of the rule described in the previous sentence.
		